DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 was filed after the mailing date of the Non-Final Rejection on 07/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514] in view of Alarcon et al. [US 2016/0073692].
Regarding claim 1, Zhu discloses a liquid storage tank of an electronic vapor provision device, comprising: one or more boundary walls (fig. 4; walls of 400 and 500) defining an interior volume (400, 500) of the liquid storage tank (fig. 1; 2) in which liquid (fig. 6; 1000) can be stored, the interior volume (400, 500) configured to be filled with source liquid (1000) to be vaporized in the electronic vapor provision device (fig. 1); one or more baffles (fig. 4; 205 or 405), the or each baffle (205) protruding from an inner surface (fig. 4; inner surface of 201) of the one or more boundary walls (walls of 400 and 500) into the interior volume (400, 500) to impede a flow (205 slows a flow from 400 to 500) of the source liquid (1000) between portions (400 is the upper portion, 500 is the lower portion) of the interior volume (400, 500) between which the one or more baffles (205) are located; and one or more apertures (fig. 4; whole where 304 receives liquid from 500) in the boundary walls (walls of 400 and 500) through which source liquid (liquid of 500) is delivered to a heating element (fig. 4; 304, 305).
Zhu does not disclose wherein the one or more baffles are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Alarcon teaches wherein the one or more baffles (fig. 3; top surface of 1404) are located such that they are able to at least temporarily corral source liquid (fig. 3; liquid of 117) around the one or more apertures (fig. 3; 1391 or 1392).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the one or more baffles are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Alarcon for the benefit of improving the vaporization process to provide the user with an exceptional smoking experience.

Regarding claim 2, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the or each baffle (205) is shaped such that a largest profile (horizontal dimensions of 205) of the (205) or each baffle lies in a plane (horizontal) non-parallel to a direction (vertical) of the flow of the source liquid (1000) between selected portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 3, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the selected portions (upper and lower portions) of the interior volume (400, 500) are spaced along a longest dimension (vertical) of the liquid storage tank (2). 

Regarding claim 4, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the or each baffle (205) is shaped such that the largest profile (horizontal dimensions of 205) is orthogonal to the direction of the flow (vertical direction) of the source liquid (1000) between the selected portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 5, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the or each baffle (205) is shaped to present a flat surface (horizontal) to the source liquid (1000) flowing between the portions of the interior volume (400, 500).

Regarding claim 6, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the or each baffle (205) is shaped to present a concave or recessed surface (fig. 4; bottom surface of 205 that contains 206) to the source liquid (1000) flowing between the portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 7, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the concave or recessed surface (bottom surface of 205 that contains 206) faces towards a location (fig. 4; bottom surface faces towards 304 and 305 area) at which the source liquid (1000) is extracted from the liquid storage tank (2) for vaporization.

Regarding claim 8, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the or each baffle (205) is shaped to present to the source liquid (1000) flowing between the portions of the interior volume (400, 500) a first surface (fig. 4; horizontal top surface) and a second surface (fig. 4; surfaces of 206) opposite to the first surface (horizontal top surface) which is differently shaped from the first surface (horizontal top surface).

Regarding claim 11, Zhu and Alarcon disclose (Zhu) one or more baffles (205) occupy a cross-sectional area (cross section of 205) which is in a range of a portion of a cross-sectional area (cross section of 400, 500) of the interior volume (400, 500) of the liquid storage tank (2) at a location of the one or more baffles (205).
Zhu and Alarcon do not disclose a range of 25% to 75%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a range of 25% to 75% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of providing improved delivery of aerosol to a user for a favorable smoking experience.

Regarding claim 14, Zhu modified by Alarcon has been discussed above. Zhu discloses comprising at least two differently shaped baffles (fig. 4; 205 and 405; 405 is also configured to slow the flow of 1000 within 500, therefore 405 is a baffle).

Regarding claim 15, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the one or more boundary walls (walls of 400 and 500) comprise an outer boundary wall (fig. 4; interior wall of 201) and an inner boundary wall (fig. 4; outer wall of 402) that therebetween define an annular interior volume (400, 500).

Regarding claim 16, Zhu modified by Alarcon has been discussed above. Zhu discloses a vapor generating component for an electronic vapor provision system comprising the liquid storage tank (2) according to claim 1 and an atomizer assembly (305, 304) configured to extract, receive and vaporize the source liquid (1000) from the liquid storage tank (2).

Regarding claim 17, Zhu modified by Alarcon has been discussed above. Zhu discloses wherein the atomizer assembly comprises a heating element (305) and a wick component (304) to deliver the source liquid (1000) from the liquid storage tank (2) to the heating element (305) for vaporization, wherein the electrical heating element (305) and the wick component (304) are one of separate entities or the same entity.

Regarding claim 18, Zhu discloses an electronic vapor provision system comprising a liquid storage tank, the liquid storage tank comprising: one or more boundary walls (fig. 4; walls of 400 and 500) defining an interior volume (400, 500) of the liquid storage tank (fig. 1; 2) in which liquid (fig. 6; 1000) can be stored, the interior volume (400, 500) configured to be filled with source liquid (1000) to be vaporized in the electronic vapor provision device (fig. 1); one or more baffles (fig. 4; 205 or 405), the or each baffle (205) protruding from an inner surface (fig. 4; inner surface of 201) of the one or more boundary walls (walls of 400 and 500) into the interior volume (400, 500) to impede a flow (205 slows a flow from 400 to 500) of the source liquid (1000) between portions (400 is the upper portion, 500 is the lower portion) of the interior volume (400, 500) between which the one or more baffles (205) are located; and one or more apertures (fig. 4; whole where 304 receives liquid from 500) in the boundary walls (walls of 400 and 500) through which source liquid (liquid of 500) is delivered to a heating element (fig. 4; 304, 305).
Zhu does not disclose wherein the one or more baffles are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Alarcon teaches wherein the one or more baffles (fig. 3; top surface of 1404) are located such that they are able to at least temporarily corral source liquid (fig. 3; liquid of 117) around the one or more apertures (fig. 3; 1391 or 1392).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the one or more baffles are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Alarcon for the benefit of improving the vaporization process to provide the user with an exceptional smoking experience.

Regarding claim 19, Zhu disclose a liquid storage tank for an electronic vapor provision system comprising: one or more walls (walls of 400 and 500) defining a storage volume (400, 500) for holding source liquid (liquid of 400 and 500); and one or more protruding elements (205 or 405) each extending from an inner surface (inner surface of 201 or surface of 402) of a wall (fig. 4; 201, 402) into the storage volume (400, 500) such that a bore (fig. 4; inner space of 400 and 500) of the liquid storage tank (fig. 1; 2) at a level of the one or more protruding elements (205 or 405) is reduced by at by a percentage by a presence of the one or more protruding elements (205 or 405) so as to inhibit a flow of the source liquid (liquid of 400 and 500) along the bore (inner space of 400 and 500); and one or more apertures (fig. 4; whole where 304 receives liquid from 500) in the boundary walls (walls of 400 and 500) through which source liquid (liquid of 500) is delivered to a heating element (fig. 4; 304, 305).
Zhu does not disclose the bore being reduced by at least 50%, wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bore being reduced by at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of improving the user’s smoking experience by allowing the tobacco liquid to be vaporized at a constant pace in order to prevent a short life cycle of a cartridge or refill.
Furthermore, modified Zhu still does not disclose wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Alarcon teaches wherein the one or more protruding elements (fig. 3; top surface of 1404) are located such that they are able to at least temporarily corral source liquid (fig. 3; liquid of 117) around the one or more apertures (fig. 3; 1391 or 1392).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Alarcon for the benefit of improving the vaporization process to provide the user with an exceptional smoking experience.

Regarding claim 20, Zhu disclose an electronic vapor provision system or a component therefore comprising a liquid storage tank (2), the liquid storage tank (2) for an electronic vapor provision system comprising: one or more walls (walls of 400 and 500) defining a storage volume (400, 500) for holding source liquid (liquid of 400 and 500); and one or more protruding elements (205 or 405) each extending from an inner surface (inner surface of 201 or surface of 402) of a wall (fig. 4; 201, 402) into the storage volume (400, 500) such that a bore (fig. 4; inner space of 400 and 500) of the liquid storage tank (fig. 1; 2) at a level of the one or more protruding elements (205 or 405) is reduced by at by a percentage by a presence of the one or more protruding elements (205 or 405) so as to inhibit a flow of the source liquid (liquid of 400 and 500) along the bore (inner space of 400 and 500); and one or more apertures (fig. 4; whole where 304 receives liquid from 500) in the boundary walls (walls of 400 and 500) through which source liquid (liquid of 500) is delivered to a heating element (fig. 4; 304, 305).
Zhu does not disclose the bore being reduced by at least 50%, wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bore being reduced by at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of improving the user’s smoking experience by allowing the tobacco liquid to be vaporized at a constant pace in order to prevent a short life cycle of a cartridge or refill.
Furthermore, modified Zhu still does not disclose wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Alarcon teaches wherein the one or more protruding elements (fig. 3; top surface of 1404) are located such that they are able to at least temporarily corral source liquid (fig. 3; liquid of 117) around the one or more apertures (fig. 3; 1391 or 1392).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Alarcon for the benefit of improving the vaporization process to provide the user with an exceptional smoking experience.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514] and Alarcon et al. [US 2016/0073692] as applied to claim 8 above, and further in view of Li et al. [U.S. 2015/0282529].
Regarding claims 9 and 10, Zhu and Alarcon disclose all of the claim limitations except wherein one of the first surface or the second surface is sloped to protrude further from the inner surface closer to the other of the first surface or the second surface [claim 9], wherein the sloped surface faces away from a location at which the source liquid is extracted from the liquid storage tank for vaporization [claim 10].
Regarding claims 9 and 10, Li teaches one of the first surface (see mark-up below from fig. 2; A) or the second surface is sloped to protrude further from the inner surface (fig. 2; vertical inner surface of 11a) closer to the other of the first surface or the second surface (mark-up; B); the sloped surface (sloped surface of A) faces away from a location (fig. 2; area below 112a) at which the source liquid (tobacco liquid) is extracted (tobacco oil is extracted in the area of 12a) from the liquid storage tank (16a inside of 11a) for vaporization.

    PNG
    media_image1.png
    348
    370
    media_image1.png
    Greyscale
Mark-Up
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one of the first surface or the second surface is sloped to protrude further from the inner surface closer to the other of the first surface or the second surface; and the sloped surface faces away from a location at which the source liquid is extracted from the liquid storage tank for vaporization as suggested by Li for the benefit of improving the flow of aerosol to be vaporized in order to provide an exceptional smoking experience.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514] and Alarcon et al. [US 2016/0073692] as applied to claim 1 above, and further in view of Alarcon et al. [U.S. 2018/0020730].
Regarding claims 12 and 13, Zhu and Alarcon ‘692 disclose all of the claim limitations except wherein the two or more baffles are located at a same distance along a dimension of the liquid storage tank [claim 12]; wherein the one or more baffles are arranged in at least two groups of two or more, the baffles in each group being located at a same distance along the dimension of the liquid storage tank [claim 13].
Regarding claims 12 and 13, Alarcon ‘730 teaches the two or more baffles (see mark-up #2 below from fig. 4b, A, sections A act as baffles because it slows the liquid flow to 174) are located at a same distance along a dimension (fig. 2c; length dimension of 100) of the liquid storage tank (fig. 2c; 148 to 174); wherein the one or more baffles (A) are arranged in at least two groups (mark-up #2; A, B) of two or more, the baffles (A, B) in each group being located at a same distance along the dimension (length dimension) of the liquid storage tank (148 to 174).

    PNG
    media_image2.png
    423
    451
    media_image2.png
    Greyscale
		Mark-up #2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two or more baffles are located at a same distance along a dimension of the liquid storage tank; and the one or more baffles are arranged in at least two groups of two or more, the baffles in each group being located at a same distance along the dimension of the liquid storage tank as suggested by Alarcon for the benefit of improving protection of internal electronics by slowing a flow of liquid to a wick in order to prevent over saturation that can lead to leakage into the electrical circuits.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831